 

 

Exhibit 10.12

LOAN MODIFICATION AGREEMENT NO. 3

Preamble:  This Loan Modification Agreement (this “Agreement”), dated as of
February 21, 2007 (the “Amendment Date”), is made by and among Wells Fargo Bank,
National Association, acting through its Wells Fargo Business Credit operating
division, as Agent; each Person identified as a “Lender” on the signature page
hereof, as lenders; and each Person identified as a “Borrower” on the signature
page hereof, as borrowers (each, a “Borrower”, and, collectively, the
“Borrowers”), for the purpose of amending or otherwise modifying the terms of
that certain Credit Agreement, dated as of August 12, 2005 (which, as it has
been, or hereafter may be, modified or amended, the “Credit Agreement”), among
Borrowers, the various lenders from time to time party thereto (the “Lenders”)
and Wells Fargo Bank, National Association, acting through its Wells Fargo
Business Credit operating division, as a Lender and as agent for the Lenders (in
such capacity, the “Agent”).  Now, therefore, in consideration of the mutual
promises contained herein and in the Credit Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Agent, the Lenders and the
Borrowers, each intending to be legally bound, agree as follows:


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN, BUT NOT EXPRESSLY
DEFINED THEMSELVES HEREIN, SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE
CREDIT AGREEMENT.


2.             SUCCESSOR AGENT.  THE BORROWERS ACKNOWLEDGE THAT,
CONTEMPORANEOUSLY WITH THE CONSUMMATION OF THIS AGREEMENT, WELLS FARGO BANK,
NATIONAL ASSOCIATION, ACTING THROUGH ITS WELLS FARGO BUSINESS CREDIT OPERATING
DIVISION (“WELLS FARGO”), HAS BECOME THE AGENT, REPLACING UPS CAPITAL
CORPORATION (“UPS”).  EACH BORROWER CONSENTS TO SUCH CHANGE AND AGREES TO TAKE
SUCH ACTIONS AS WELLS FARGO MAY REASONABLY REQUEST IN CONNECTION WITH THE
TRANSITION OF THE ROLE OF THE AGENT FROM UPS TO WELLS FARGO.


3.             CONSENT TO SALE OF STOCK OF CCI.  NOTWITHSTANDING THE DEFINITION
OF “CHANGE IN CONTROL” SET FORTH IN SECTION 1.1 AND THE PROHIBITIONS SET FORTH
IN SECTIONS 6.2.9 AND 6.2.10 OF THE CREDIT AGREEMENT, THE AGENT AND THE LENDERS
HEREBY CONSENT TO HOLDINGS’ SALE OF 100% OF THE OUTSTANDING CAPITAL STOCK OF CCI
(THE “CCI STOCK”) TO THE RILEY INVESTMENT MANAGEMENT LLC AND COUNTRY COACH
HOLDINGS LLC (COLLECTIVELY, “PURCHASER”) IN EXCHANGE FOR A PURCHASE PRICE, NET
OF ALL EXPENSES PAYABLE BY THE BORROWERS, OF NOT LESS THAN THIRTY-FIVE MILLION
DOLLARS ($35,000,000) (SUCH SALE IS HEREAFTER REFERRED TO AS THE “CCI STOCK
SALE”); SUBJECT, HOWEVER, TO THE FOLLOWING CONDITIONS: (A) PRIOR TO THE
CONSUMMATION OF THE CCI STOCK SALE, THE BORROWERS, THE LENDERS AND THE AGENT
SHALL HAVE EXECUTED THIS AMENDMENT AND EACH OF THE CONDITIONS PRECEDENT TO THE
EFFECTIVENESS HEREOF SET FORTH IN SECTION 24 HEREOF SHALL HAVE BEEN SATISFIED;
(B) THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT AND THE LENDERS COPIES OF
THE DOCUMENTS PERTAINING TO THE CCI STOCK SALE, ALL OF WHICH SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO AGENT AND LENDERS; AND (C) THE NET CASH
PROCEEDS OF THE CCI STOCK SALE SHALL BE IN THE AMOUNT OF AT LEAST THIRTY-FIVE
MILLION DOLLARS ($35,000,000) AND SUCH AMOUNT SHALL HAVE BEEN PAID TO THE AGENT
FOR APPLICATION IN PAYMENT OF WORKING CAPITAL FACILITY LOANS AND AS OTHERWISE
DESCRIBED IN THAT CERTAIN FUNDS FLOW AGREEMENT OF EVEN DATE HEREWITH AMONG THE
AGENT, UPS, THE BORROWERS AND PURCHASER, AND THE BALANCE OF SUCH NET PROCEEDS
SHALL BE USED BY THE BORROWERS FOR GENERAL WORKING CAPITAL PURPOSES.  SUCH
CONSENT IS LIMITED TO THE CCI STOCK SALE AND SHALL NOT


--------------------------------------------------------------------------------



BE DEEMED TO BE A CONSENT TO ANY OTHER MATTER PROHIBITED PURSUANT TO THE CREDIT
AGREEMENT OR A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT.  SUCH CONSENT SHALL BE
VOID AND OF NO FURTHER FORCE OR EFFECT ON FEBRUARY 23, 2007, UNLESS ON OR PRIOR
TO SUCH DATE EACH OF THE CONDITIONS SPECIFIED IN THE FIRST SENTENCE OF THIS
SECTION 3 HAS BEEN SATISFIED AND THE CCI STOCK SALE HAS BEEN CONSUMMATED.  THE
FAILURE OF THE BORROWERS TO CAUSE EACH OF THE CONDITIONS SET FORTH IN THIS
SECTION 3 TO BE SATISFIED, AND THE CCI STOCK SALE TO BE CONSUMMATED, ON OR PRIOR
TO FEBRUARY 23, 2007, SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT.  THE PARTIES HERETO AGREE THAT THE CCI STOCK SALE, IF CONSUMMATED IN
ACCORDANCE WITH THIS PARAGRAPH, SHALL NOT CONSTITUTE A CHANGE IN CONTROL.


4.             NO FURTHER LOANS TO CCI.  FROM AND AFTER THE CONSUMMATION OF THE
CCI STOCK SALE, (A) CCI SHALL HAVE NO RIGHT TO RECEIVE ANY LOANS, LETTERS OF
CREDIT OR OTHER CREDIT ACCOMMODATIONS FROM THE AGENT OR ANY LENDER UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, (B) NO ASSETS OF CCI SHALL BE
INCLUDED IN THE BORROWING BASE, AND (C) CCI SHALL NO LONGER CONSTITUTE A
“BORROWER” UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  CCI IS
ENTERING INTO THIS AGREEMENT TO ACKNOWLEDGE THIS PARAGRAPH AND TO AVOID ANY
DOUBT THAT ALL BORROWERS HAVE AGREED TO THE AMENDMENTS CONTAINED HEREIN, AND CCI
AND THE OTHER BORROWERS AGREE THAT CCI’S SIGNATURE SHALL NOT BE NECESSARY FOR
ANY FURTHER AMENDMENTS TO THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


5.             OBLIGATIONS.  THE DEFINITION OF “OBLIGATIONS” SET FORTH IN
SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED TO READ AS
FOLLOWS:

“Obligations” means all obligations of each and every Loan Party with respect to
the payment or performance of any obligations (monetary or otherwise) of such
Loan Parties arising under or in connection with this Agreement, the Notes or
any other Loan Document.  “Obligations” shall also include, with respect to
Wells Fargo Bank, National Association (“Wells Fargo”), any and all advances,
debts, obligations and liabilities of any Loan Party to Wells Fargo, heretofore,
now or hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement at any time entered into by any Loan Party with Wells
Fargo, and whether such Loan Party may be liable individually or jointly with
others, or whether recovery upon such Obligations may be or hereafter becomes
unenforceable.


6.             REDUCTION IN WORKING CAPITAL FACILITY COMMITMENT AMOUNT.  THE
WORKING CAPITAL FACILITY COMMITMENT AMOUNT SHALL BE PERMANENTLY REDUCED FROM
FORTY MILLION DOLLARS ($40,000,000) TO FIFTEEN MILLION DOLLARS ($15,000,000).

In furtherance of the foregoing:

2


--------------------------------------------------------------------------------



(A)                                  THE DEFINITION OF “WORKING CAPITAL FACILITY
COMMITMENT AMOUNT” SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE
DEEMED TO BE AMENDED TO READ AS FOLLOWS:

“Working Capital Facility Commitment Amount” means Fifteen Million Dollars
($15,000,000).


(B)                                 SECTION 2.3 OF THE CREDIT AGREEMENT SHALL BE
DEEMED TO BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE WORDS “INTENTIONALLY
OMITTED”.


7.             REDUCTION IN INVENTORY SUBLIMIT.  THE INVENTORY SUBLIMIT SHALL BE
PERMANENTLY REDUCED FROM TWENTY-FOUR MILLION DOLLARS ($24,000,000) TO NINE
MILLION DOLLARS ($9,000,000).  IN FURTHERANCE OF THE FOREGOING, THE DEFINITION
OF “INVENTORY SUBLIMIT” SET FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT SHALL
BE DEEMED TO BE AMENDED TO READ AS FOLLOWS:

“Inventory Sublimit” means Nine Million Dollars ($9,000,000).


8.             REDUCTION IN LETTER OF CREDIT SUB-FACILITY AMOUNT.  THE LETTER OF
CREDIT SUB-FACILITY LIMIT SHALL BE PERMANENTLY REDUCED FROM EIGHT MILLION
DOLLARS ($8,000,000) TO THREE MILLION DOLLARS ($3,000,000).  IN FURTHERANCE OF
THE FOREGOING, THE DEFINITION OF “LETTER OF CREDIT SUB-FACILITY AMOUNT” SET
FORTH IN SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED TO
READ AS FOLLOWS:

“Letter of Credit Sub-Facility Amount” means Three Million Dollars ($3,000,000).


9.             BORROWING PROCEDURES.  THE CREDIT  AGREEMENT SHALL BE DEEMED TO
BE AMENDED TO REPLACE THE REFERENCE TO “12:00 NOON, ATLANTA, GEORGIA TIME” IN
SECTION 3.1(II) WITH “11:00 A.M., ATLANTA, GEORGIA TIME”.


10.           NO FEE LETTER.  OTHER THAN ANY AMOUNTS DUE TO UPS ON THE AMENDMENT
DATE PURSUANT TO THE FEE LETTER, THE BORROWERS SHALL NOT HAVE ANY FURTHER
OBLIGATIONS UNDER THE FEE LETTER.  IN FURTHERANCE OF THE FOREGOING, SECTION
2.4(D) OF THE CREDIT AGREEMENT SHALL BE DEEMED TO BE DELETED IN ITS ENTIRETY AND
REPLACED WITH THE WORDS “INTENTIONALLY OMITTED”.


11.           INTEREST RATE.  EACH BORROWER AGREES THAT, COMMENCING ON THE
AMENDMENT DATE AND CONTINUING THEREAFTER, (A) THE BORROWERS SHALL NOT BE
PERMITTED TO BORROW LIBOR LOANS, AND (B) THE LOANS SHALL BEAR INTEREST AT THE
PRIME RATE (AS AMENDED HEREBY) PLUS 1.50% PER ANNUM.

In furtherance of the foregoing:


(A)                                  THE DEFINITION OF “PRIME RATE” SET FORTH IN
SECTION 1.1 OF THE CREDIT AGREEMENT SHALL BE DEEMED TO BE AMENDED TO READ AS
FOLLOWS:

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo Bank, National Association (“Wells Fargo”) at its principal office
as its Prime Rate, with the understanding that the Prime Rate is one of Wells
Fargo’s base

3


--------------------------------------------------------------------------------


rates, and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof in such internal publication or publications as Wells Fargo
may designate.  Each change in the rate of interest shall become effective on
the date each Prime Rate change is announced by Wells Fargo.


(B)                                 SECTION 3.4.1 AND SECTION 3.4.2 SHALL BE
DEEMED TO BE AMENDED TO READ AS FOLLOWS:


SECTION 3.4.1 LOAN RATES. SUBJECT TO SECTION 3.4.3, EACH BORROWING OF WORKING
CAPITAL FACILITY LOANS SHALL ACCRUE INTEREST AT A RATE PER ANNUM EQUAL TO THE
PRIME RATE AS IN EFFECT FROM TIME TO TIME PLUS ONE AND ONE-HALF PERCENT (1.50%).

Section 3.4.2 Intentionally Omitted.


12.           BORROWING BASE CERTIFICATES.  WITH REFERENCE TO SECTION 6.1.1(I)
OF THE CREDIT AGREEMENT, EACH BORROWER AGREES THAT, COMMENCING ON THE AMENDMENT
DATE AND CONTINUING THEREAFTER, BORROWERS’ REPRESENTATIVE SHALL DELIVER TO EACH
LENDER AND THE AGENT BORROWING BASE CERTIFICATES AND ALL SUPPORTING SCHEDULES
AND DOCUMENTATION REQUIRED PURSUANT TO SUCH SECTION 6.1.1(I) ON A WEEKLY BASIS
BY WEDNESDAY OF EACH WEEK (OR, IF WEDNESDAY IS NOT A BUSINESS DAY, ON THE NEXT
DAY WHICH IS A BUSINESS DAY) PREPARED AS OF THE LAST BUSINESS DAY OF THE
PRECEDING WEEK; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT TO REQUIRE MORE FREQUENT DELIVERY AT ANY TIME AS PROVIDED IN
SECTION 6.1.1(I).


13.           FIELD AUDITS.  WITH REFERENCE TO THE LAST SENTENCE OF SECTION
6.1.7 OF THE CREDIT AGREEMENT, EACH BORROWER AGREES THAT COMMENCING ON THE
AMENDMENT DATE AND CONTINUING THEREAFTER, THE BORROWERS SHALL BE OBLIGED TO
REIMBURSE THE AGENT ON DEMAND (IN THE AMOUNTS SPECIFIED IN SUCH SENTENCE) FOR
FIELD AUDITS CONDUCTED ON A NINETY (90) DAY AUDIT CYCLE (RATHER THAN A ONE
HUNDRED TWENTY (120) DAY AUDIT CYCLE AS PROVIDED THEREIN); PROVIDED, HOWEVER,
THAT NOTHING CONTAINED HEREIN SHALL LIMIT THE RIGHT OF THE AGENT TO BE
REIMBURSED FOR MORE FREQUENT FIELD AUDITS WHENEVER AN EVENT OF DEFAULT EXISTS AS
PROVIDED IN SUCH SECTION 6.1.7.  IN ADDITION TO SUCH FIELD AUDITS ON A NINETY
(90) DAY AUDIT CYCLE, THE BORROWER SHALL REIMBURSE THE AGENT FOR A FIELD AUDIT
TO BE CONDUCTED WITHIN THIRTY (30) DAYS OF THE AMENDMENT DATE IN THE MANNER
PROVIDED IN SECTION 6.1.7.


14.           WAIVER OF EVENTS OF DEFAULT RESULTING FROM FAILURE TO COMPLY WITH
FINANCIAL COVENANTS.  THE LENDERS HEREBY (A) WAIVE THE EVENTS OF DEFAULT
RESULTING FROM THE BORROWERS’ FAILURE TO COMPLY WITH THE REQUIREMENTS OF SECTION
6.2.4 OF THE CREDIT AGREEMENT FOR THEIR FISCAL MONTHS ENDING OCTOBER 31, 2006,
NOVEMBER 30, 2006 AND DECEMBER 31, 2006, SUCH WAIVER BEING LIMITED TO SUCH
EVENTS OF DEFAULT AND NOT TO BE DEEMED TO BE A WAIVER OF ANY OTHER DEFAULT OR
EVENT OF DEFAULT PRESENTLY OR HEREAFTER EXISTING, AND (B) AGREE THAT THE
COVENANT SET FORTH IN SECTION 6.2.4 WITH RESPECT TO BORROWERS’ FISCAL MONTH
ENDING JANUARY 31, 2007 SHALL NOT APPLY.


15.           AMENDMENT OF FINANCIAL COVENANTS.  SECTION 6.2.4 OF THE CREDIT
AGREEMENT SHALL BE DEEMED TO BE AMENDED TO READ AS FOLLOWS:

4


--------------------------------------------------------------------------------


Section 6.2.4 Financial Condition. The Borrowers hereby covenant and agree as
set forth below:

(a)           EBITDA.  By March 31, 2007, the Borrowers will provide to the
Agent updated financial projections in form and detail reasonably satisfactory
to the Agent and the Required Lenders for the 2007 Fiscal Year, prepared with
the assistance of Kibel Green Inc.  The Borrowers and the Required Lenders shall
use such projections in order to establish financial covenants based on minimum
EBITDA for April through December of 2007.  Any failure by the Borrowers to
deliver such projections by such deadline shall constitute an Event of Default. 
On or prior to April 15, 2007, the Borrowers and the Required Lenders shall
agree among themselves as to minimum EBITDA requirements (including amounts,
measurement dates and measurement periods) for April through December of 2007;
provided, however, that if the Borrowers and the Required Lenders are unable to
agree on such requirements in writing by such date, then such requirements shall
be determined by the Required Lenders in their credit judgment.  Additionally,
on or prior to December 31 of each year, the Borrowers and the Required Lenders
shall agree among themselves as to minimum EBITDA requirements (including
amounts, measurement dates and measurement periods) for the following Fiscal
Year; provided, however, that if the Borrowers and the Required Lenders are
unable to agree on such requirements in writing by such date, then such
requirements shall be determined by the Required Lenders in their credit
judgment.

(b)           Working Capital Facility Availability.  The Borrowers will not
permit Working Capital Facility Availability to be less than $5,000,000 at any
time.  The Lenders agree to consider decreasing this minimum Working Capital
Facility Availability requirement upon the establishment of the minimum EBITDA
requirements for April through December of 2007, but the Borrowers acknowledge
and agree that the Lenders have no obligation to agree to any such decrease and
that any such decrease shall be determined in the Lenders’ discretion.


16.           COMMITMENT.  SCHEDULE I OF THE CREDIT AGREEMENT SHALL BE DEEMED TO
BE DELETED AND REPLACED WITH THE REVISED SCHEDULE I ATTACHED HERETO.


17.           NO SALE/LEASEBACK.  WITHOUT LIMITING THE RESTRICTIONS SET FORTH IN
SECTIONS 6.2.8 AND 6.2.9 OF THE CREDIT AGREEMENT, THE BORROWERS ACKNOWLEDGE AND
AGREE THAT THE BORROWERS SHALL NOT BE PERMITTED TO ENTER INTO A SALE/LEASEBACK
OF THEIR PERRIS, CALIFORNIA REAL ESTATE WITHOUT THE PRIOR WRITTEN CONSENT OF THE
REQUIRED LENDERS IN THEIR SOLE DISCRETION.

5


--------------------------------------------------------------------------------



18.           CCI LOCKBOX.  BORROWERS ACKNOWLEDGE THAT, IN ORDER TO INDUCE UPS
TO CONSUMMATE THE ASSIGNMENT, WELLS FARGO HAS AGREED TO ASSUME THE
INDEMNIFICATION LIABILITIES OF UPS (IF ANY) UNDER THAT CERTAIN FOUR PARTY
WHOLESALE LOCKBOX AGREEMENT DATED FEBRUARY 17, 2006 AMONG WELLS FARGO BANK,
N.A., IN ITS RESPECTIVE CAPACITIES AS DEPOSITORY BANK AND LOCKBOX PROCESSOR, CCI
AND UPS (THE “CCI LOCKBOX AGREEMENT”), AND BORROWERS CONSENT TO SUCH ASSUMPTION
OF LIABILITIES.  WITHOUT LIMITING ANY PROVISION OF THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS THAT PERMITS THE AGENT TO CHARGE THE BORROWERS’ LOAN
ACCOUNT FOR ANY COSTS, FEES OR EXPENSES INCURRED IN CONNECTION WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWERS HEREBY AGREE THAT THE AGENT
MAY CHARGE THE BORROWERS’ LOAN ACCOUNT BY MAKING WORKING CAPITAL FACILITY LOANS
TO REIMBURSE THE AGENT AND THE LENDERS FOR ANY COSTS, FEES, EXPENSES OR OTHER
LIABILITIES INCURRED BY THE AGENT OR ANY LENDER IN CONNECTION WITH THE CCI
LOCKBOX AGREEMENT, REGARDLESS OF WHETHER SUCH COSTS, FEES, EXPENSES OR OTHER
LIABILITIES ARE PAID OR INCURRED BEFORE OR AFTER CCI CEASES TO BECOME A
“BORROWER” UNDER THE CREDIT AGREEMENT.


19.           NOTICES TO THE AGENT.  ALL NOTICES TO THE AGENT IN CONNECTION WITH
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE SENT IN ACCORDANCE WITH
THE FOLLOWING INFORMATION:

 

Wells Fargo Bank, National Association, acting through its Wells Fargo

 

 

Business Credit operating division

 

 

 

 

 

MAC N2642-060

 

 

400 Northridge Road, Suite 600

 

 

Atlanta, Georgia  30350

 

 

Attention:  Portfolio Manager

 

 

Telecopier:  770-992-4720

 

 

 



With a copy to:

Stephen D. Palmer, Esq.

 

 

Greenberg Traurig, LLP

 

 

3290 Northside Parkway, Suite 400

 

 

Atlanta, Georgia  30327

 

 

Telecopier:  678-553-2261

 

 

 

 

 

 

 

 

 

 


20.           COMMERCIAL TORT CLAIM.  EACH BORROWER HEREBY GRANTS TO THE AGENT,
FOR ITSELF AND THE LENDERS, A SECURITY INTEREST IN ALL COMMERCIAL TORT CLAIMS
THAT SUCH BORROWER HAS AGAINST KEMLITE COMPANY, INC., CRANE CO. OR ANY OF THEIR
AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE CLAIMS ARISING IN CONNECTION WITH
CASE NO. RIC-452462, FILED WITH THE SUPERIOR COURT OF THE STATE OF CALIFORNIA,
COUNTY OF RIVERSIDE, KNOWN AS NATIONAL R.V., INC., A CALIFORNIA CORPORATION V.
CRANE CO., A DELAWARE CORPORATION, AND CRANE COMPOSITES, INC., A DELAWARE
CORPORATION AKA KEMLITE COMPANY, INC.


21.           ARBITRATION.  THE BORROWERS, THE LENDERS AND THE AGENT ACKNOWLEDGE
AND AGREE THAT THE FOLLOWING ARBITRATION PROVISIONS SHALL APPLY TO THIS
AGREEMENT, THE CREDIT AGREEMENT AND EACH OTHER LOAN DOCUMENT, AND THE CREDIT
AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE AMENDED TO
INCORPORATE SUCH PROVISIONS.


(A)           ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
TO SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN
OR AMONG THEM (AND THEIR

6


--------------------------------------------------------------------------------



RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS, AND OTHER AGENTS), WHETHER
IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR RELATING TO IN ANY WAY (I) THE
OBLIGATIONS AND RELATED LOAN DOCUMENTS WHICH ARE THE SUBJECT OF THE CREDIT
AGREEMENT AND ITS NEGOTIATION, EXECUTION, COLLATERALIZATION, ADMINISTRATION,
REPAYMENT, MODIFICATION, EXTENSION, SUBSTITUTION, FORMATION, INDUCEMENT,
ENFORCEMENT, DEFAULT OR TERMINATION; OR (II) REQUESTS FOR ADDITIONAL CREDIT.


(B)           GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN A
LOCATION IN GEORGIA SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”);
(II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE UNITED STATES
CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF LAW PROVISION IN ANY OF THE
DOCUMENTS BETWEEN THE PARTIES; AND (III) BE CONDUCTED BY THE AAA, OR SUCH OTHER
ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY AGREE UPON, IN ACCORDANCE WITH THE
AAA’S COMMERCIAL DISPUTE RESOLUTION PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM
IS AT LEAST $1,000,000.00 EXCLUSIVE OF CLAIMED INTEREST, ARBITRATION FEES AND
COSTS IN WHICH CASE THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
AAA’S OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL
DISPUTE RESOLUTION PROCEDURES OR THE OPTIONAL PROCEDURES FOR LARGE, COMPLEX
COMMERCIAL DISPUTES TO BE REFERRED TO, AS APPLICABLE, AS THE “RULES”).  IF THERE
IS ANY INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE RULES, THE TERMS AND
PROCEDURES SET FORTH HEREIN SHALL CONTROL.  ANY PARTY WHO FAILS OR REFUSES TO
SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY ANY OTHER PARTY SHALL BEAR ALL COSTS
AND EXPENSES INCURRED BY SUCH OTHER PARTY IN COMPELLING ARBITRATION OF ANY
DISPUTE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WAIVER BY ANY PARTY
THAT IS A BANK OF THE PROTECTIONS AFFORDED TO IT UNDER 12 U.S.C. §91 OR ANY
SIMILAR APPLICABLE STATE LAW.


(C)           NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.  THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO (I) FORECLOSE
AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES
RELATING TO COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION;
OR (III) OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, INJUNCTIVE
RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER, BEFORE DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING.  THIS EXCLUSION DOES NOT CONSTITUTE A
WAIVER OF THE RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO
ARBITRATION OR REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF
THE ACTIONS DETAILED IN SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.


(D)           ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED, HOWEVER, THAT ALL THREE ARBITRATORS MUST
ACTIVELY PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS.  THE ARBITRATOR WILL BE
A NEUTRAL ATTORNEY LICENSED IN THE STATE OF GEORGIA OR A NEUTRAL RETIRED JUDGE
OF THE STATE OR FEDERAL JUDICIARY OF GEORGIA, IN EITHER CASE WITH A MINIMUM OF
TEN YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF
THE DISPUTE TO BE ARBITRATED.  THE ARBITRATOR WILL DETERMINE WHETHER OR NOT AN
ISSUE IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION IN
DETERMINING ANY CLAIM.  IN ANY ARBITRATION PROCEEDING THE ARBITRATOR WILL DECIDE
(BY DOCUMENTS ONLY OR WITH A HEARING AT THE ARBITRATOR’S DISCRETION) ANY
PRE-HEARING MOTIONS WHICH ARE SIMILAR TO MOTIONS TO DISMISS FOR FAILURE TO STATE
A CLAIM OR MOTIONS FOR SUMMARY ADJUDICATION.  THE ARBITRATOR SHALL RESOLVE ALL
DISPUTES IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF GEORGIA AND MAY GRANT ANY
REMEDY OR RELIEF

7


--------------------------------------------------------------------------------



THAT A COURT OF SUCH STATE COULD ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH
ANCILLARY RELIEF AS IS NECESSARY TO MAKE EFFECTIVE ANY AWARD.  THE ARBITRATOR
SHALL ALSO HAVE THE POWER TO AWARD RECOVERY OF ALL COSTS AND FEES, TO IMPOSE
SANCTIONS AND TO TAKE SUCH OTHER ACTION AS THE ARBITRATOR DEEMS NECESSARY TO THE
SAME EXTENT A JUDGE COULD PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE
GEORGIA CIVIL PRACTICE ACT (O.C.G.A. § 9-11-1 ET SEQ.) OR OTHER APPLICABLE LAW. 
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL
RELIEF OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL NOT CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE
CONTROVERSY OR CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH ACTION FOR
JUDICIAL RELIEF.


(E)           DISCOVERY.  IN ANY ARBITRATION PROCEEDING DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE AND WITHIN 180 DAYS OF
THE FILING OF THE DISPUTE WITH THE AAA.  ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR UPON A SHOWING THAT THE REQUEST FOR DISCOVERY IS
ESSENTIAL FOR THE PARTY’S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.


(F)            CLASS PROCEEDINGS AND CONSOLIDATIONS.  THE RESOLUTION OF ANY
DISPUTE ARISING PURSUANT TO THE TERMS OF THIS AGREEMENT, THE CREDIT AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE DETERMINED BY A SEPARATE ARBITRATION PROCEEDING
AND SUCH DISPUTE SHALL NOT BE CONSOLIDATED WITH OTHER DISPUTES OR INCLUDED IN
ANY CLASS PROCEEDING.


(G)           PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR SHALL AWARD
ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING.


(H)           REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS OBLIGATIONS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, SECURITY
INTEREST OR OTHER LIEN SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
GEORGIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE PARTIES,
AND ALL MORTGAGES, SECURITY INTERESTS AND OTHER LIENS SECURING SUCH OBLIGATIONS
SHALL REMAIN FULLY VALID AND ENFORCEABLE.


(I)            MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATORS AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION BY
A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR
REGULATION.  IF MORE THAN ONE AGREEMENT FOR ARBITRATION BY OR BETWEEN THE
PARTIES POTENTIALLY APPLIES TO A DISPUTE, THE ARBITRATION PROVISION MOST
DIRECTLY RELATED TO THE LOAN DOCUMENTS OR THE SUBJECT MATTER OF THE DISPUTE
SHALL CONTROL.  THIS ARBITRATION PROVISION SHALL SURVIVE TERMINATION, AMENDMENT
OR EXPIRATION OF ANY OF THE LOAN DOCUMENTS OR ANY RELATIONSHIP BETWEEN THE
PARTIES.

8


--------------------------------------------------------------------------------



22.           INDUCING REPRESENTATIONS.  TO INDUCE THE AGENT AND THE LENDERS TO
ENTER INTO THIS AGREEMENT, EACH BORROWER HEREBY REPRESENTS AND WARRANTS THAT:
(A) SUCH BORROWER IS DULY AUTHORIZED TO ENTER INTO THIS AGREEMENT, AND THIS
AGREEMENT, UPON ITS EXECUTION BY SUCH BORROWER, THE AGENT AND EACH LENDER, WILL
CONSTITUTE SUCH BORROWER’S LEGAL, VALID AND BINDING OBLIGATIONS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AGAINST SUCH BORROWER; (B) AFTER GIVING EFFECT TO THIS
AGREEMENT AND THE CONSUMMATION OF THE CCI STOCK SALE, NO DEFAULT OR EVENT OF
DEFAULT EXISTS; (C) NO PRESENT RIGHT OF SETOFF, COUNTERCLAIM, RECOUPMENT CLAIM
OR DEFENSE EXISTS IN SUCH BORROWER’S FAVOR IN RESPECT OF ITS PAYMENT OR
PERFORMANCE OF ANY OBLIGATIONS; AND (D) EXCEPT AS MODIFIED BY THIS AGREEMENT,
ALL TERMS OF THE CREDIT AGREEMENT AND EACH LOAN DOCUMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


23.           AMENDMENT FEE.  THE BORROWERS AGREE TO PAY TO THE AGENT ON THE
AMENDMENT DATE AN AMENDMENT FEE IN THE AMOUNT OF TWO HUNDRED THOUSAND DOLLARS
($200,000), TO BE SHARED EQUALLY BETWEEN WELLS FARGO AND UPS, WHICH FEE SHALL BE
FULLY EARNED AND NON-REFUNDABLE ON THE AMENDMENT DATE.  THE AGENT AND THE
LENDERS MAY CAUSE SUCH FEE TO BE PAID BY MAKING WORKING CAPITAL FACILITY LOANS
TO THE BORROWERS IN THE AMOUNT THEREOF.


24.           KIBEL GREEN INC.  THE BORROWERS COVENANT AND AGREE TO CONTINUE TO
ENGAGE KIBEL GREEN INC. AS A CONSULTANT ON A BASIS REASONABLY SATISFACTORY TO
THE AGENT BUT TO INCLUDE, IN ANY EVENT, ASSISTING THE BORROWER IN THE
PREPARATION OF PROJECTIONS FOR THE 2007 FISCAL YEAR.


25.           CONDITIONS PRECEDENT.  NOTWITHSTANDING ANY PROVISION HEREIN THE
CONTRARY, THIS AMENDMENT SHALL NOT BECOME EFFECTIVE, AND NO LENDER SHALL HAVE
ANY LIABILITY HEREUNDER, AND NO WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT SET
FORTH HEREIN SHALL BECOME EFFECTIVE, UNLESS AND UNTIL EACH OF THE FOLLOWING
CONDITIONS PRECEDENT IS SATISFIED IN A MANNER AND PURSUANT TO DOCUMENTATION
SATISFACTORY TO WELLS FARGO IN ITS SOLE DISCRETION:


(A)           UPS SHALL HAVE EXECUTED AND DELIVERED ALL DOCUMENTATION DEEMED
NECESSARY OR APPROPRIATE IN ORDER TO (I) CAUSE WELLS FARGO TO BECOME THE “AGENT”
UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (II) ASSIGN THE
COMMITMENT OF UPS TO WELLS FARGO, IN EACH CASE SUBJECT ONLY TO THE RECEIPT AND
DISBURSEMENT OF FUNDS IN ACCORDANCE WITH THE FUNDS FLOW AGREEMENT DESCRIBED
BELOW;


(B)           THE BORROWERS SHALL HAVE PAID TO THE AGENT THE AMENDMENT FEE
DESCRIBED ABOVE;


(C)           THE BORROWERS, THE AGENT AND THE LENDERS HAVE EXECUTED THIS
AMENDMENT;


(D)           THE BORROWERS, THE AGENT, UPS AND PURCHASER SHALL HAVE EXECUTED
AND DELIVERED THAT CERTAIN FUNDS FLOW AGREEMENT DATED ON OR ABOUT THE DATE
HEREOF (THE “FUNDS FLOW AGREEMENT”);


(E)           THE AGENT SHALL HAVE RECEIVED A TRUE, CORRECT AND COMPLETE COPY OF
THE STOCK PURCHASE AGREEMENT AND ALL RELATED DOCUMENTATION IN CONNECTION WITH
THE CCI STOCK SALE, CERTIFIED AS SUCH BY AN OFFICER OF HOLDINGS, AND THE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE AGENT THAT THE CCI STOCK SALE
HAS BEEN CONSUMMATED ON TERMS AND CONDITIONS SATISFACTORY TO THE AGENT;

9


--------------------------------------------------------------------------------



(F)            THE BORROWERS SHALL HAVE DELIVERED TO WELLS FARGO AN AMENDED AND
RESTATED WORKING CAPITAL FACILITY NOTE IN THE AMOUNT OF $15,000,000;


(G)           THE BORROWERS SHALL HAVE DELIVERED TO THE AGENT A BORROWING BASE
CERTIFICATE AND SUCH SUPPORTING DOCUMENTATION AS THE AGENT MAY REASONABLY
REQUEST (INCLUDING A SCHEDULE OF ACCOUNTS AND A LIST OF THE NAMES AND ADDRESSES
OF ALL ACCOUNT DEBTORS), IN EACH CASE GIVING EFFECT TO THE CCI STOCK SALE AND AS
OF A DATE SATISFACTORY TO THE AGENT;


(H)           EACH BORROWER SHALL HAVE DELIVERED TO THE AGENT (I) A GOOD
STANDING CERTIFICATE HAVING A DATE WITHIN THIRTY (30) DAYS OF THE AMENDMENT DATE
WITH RESPECT TO EACH LOAN PARTY FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY OF
ITS STATE OF INCORPORATION AND OF EACH OTHER STATE WHERE SUCH LOAN PARTY IS
REQUIRED TO QUALIFY; (II) A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT
SECRETARY OF EACH LOAN PARTY AS TO RESOLUTIONS OF ITS BOARD OF DIRECTORS
AUTHORIZING ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT AND THE
OTHER LOAN DOCUMENTS TO BE EXECUTED IN CONNECTION HEREWITH, EACH IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT AND LENDERS;


(I)            THE AGENT SHALL HAVE ESTABLISHED ONE OR MORE LOCKBOX ARRANGEMENTS
ACCEPTABLE TO THE AGENT; AND


(J)            SUCH OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT MAY
REQUEST IN ITS DISCRETION.

Without limiting the foregoing, each Borrower acknowledges and agrees that this
Amendment, the CCI Stock Sale, the assignment of the Commitment of UPS to Wells
Fargo and the transfer of the role of the “Agent” from UPS to Wells Fargo are
intended to be consummated simultaneously, and references herein to the “Agent”
or any “Lender”, unless the context clearly requires otherwise, shall be deemed
to refer to Wells Fargo, as the Agent, and to Wells Fargo, as the sole Lender,
respectively.


26.           MISCELLANEOUS.  EACH EXISTING LOAN DOCUMENT (INCLUDING,
PARTICULARLY, ANY NOTE) SHALL BE DEEMED MODIFIED HEREBY ON THE AMENDMENT DATE AS
NECESSARY TO CONFORM ITS TERMS TO THE TERMS OF THE CREDIT AGREEMENT, AS MODIFIED
HEREBY.  THIS AGREEMENT CONSTITUTES A LOAN DOCUMENT, AND SHALL BE GOVERNED AND
CONSTRUED ACCORDINGLY.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG
THE AGENT, THE LENDERS AND THE BORROWERS RELATIVE TO THE SUBJECT MATTER HEREOF,
AND SUPERSEDES AND REPLACES ANY PRIOR UNDERSTANDINGS AND AGREEMENTS, WRITTEN OR
ORAL, IN REGARD THERETO.  THIS AGREEMENT SHALL BE BINDING ON, AND INURE TO THE
BENEFIT OF, THE SUCCESSORS AND ASSIGNS OF THE BORROWER, THE AGENT AND THE
LENDERS.  THE BORROWERS SHALL REIMBURSE THE AGENT FOR ALL COSTS WHICH THE AGENT
INCURS, INCLUDING REASONABLE ATTORNEYS FEES, IN THE PREPARATION, NEGOTIATION,
EXECUTION AND PERFORMANCE OF THIS AGREEMENT, AND THE RECORDING OF ANY LOAN
DOCUMENTS IN CONNECTION HEREWITH.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Agent, the Lenders and the Borrowers have executed this
Agreement, by and through their respective authorized officers, as of the
Amendment Date.

 

“Borrowers”:

 

 

 

NATIONAL R.V. HOLDINGS, INC.

 

 

 

 

By:

\s\ Thomas J. Martini

 

Name:

Thomas J. Martini

 

Title:

CFO

 

 

 

 

NATIONAL R.V., INC.

 

 

 

 

By:

\s\ Thomas J. Martini

 

Name:

Thomas J. Martini

 

Title:

Treasurer

 

 

 

 

COUNTRY COACH, INC.

 

 

 

 

By:

\s\ Thomas J. Martini

 

Name:

Thomas J. Martini

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

“Agent” and sole “Lender”:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, acting through its Wells

 

Fargo Business Credit operating division, as a Lender

 

 

 

By:

\s\ Charles F. Liles

 

 

Charles F. Liles, Vice President

 


--------------------------------------------------------------------------------


Schedule I

Commitments

Wells Fargo Bank National Association, acting through Wells Fargo Business
Credit operating division

 

$

15,000,000

 

 

 


--------------------------------------------------------------------------------